—Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Monroe County Court for further proceedings on indictment. Memorandum: We agree with the People that County Court erred in granting defendant’s motion and reducing the one-count indictment from assault in the second degree (Penal Law § 120.05 [2]) to assault in the third degree (Penal Law § 120.00 [1]). Contrary to the court’s determination, the Grand Jury had before it “evidence *888legally sufficient to establish a prima facie case, including all the elements of the crime, and reasonable cause to believe that the accused committed the offense to be charged” (People v Jensen, 86 NY2d 248, 251-252). Based upon the expert medical testimony and the nature of the wound, we conclude that the evidence is legally sufficient to establish that the injury sustained by the victim was caused by a dangerous instrument (see, People v Wade, 274 AD2d 438, 439, Iv denied 95 NY2d 939; People v Wilson, 240 AD2d 774, 775, Iv denied 90 NY2d 899; People v Vincent, 231 AD2d 444, 445, Iv denied 89 NY2d 931). We therefore reverse the order, deny defendant’s motion, reinstate the indictment and remit the matter to Monroe County Court for further proceedings on the indictment. (Appeal from Order of Monroe County Court, Bellini, J. — Reduce Count Indictment.) Present — Pigott, Jr., P. J., Wisner, Hurl-butt, Gorski and Lawton, JJ.